DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.

Response to Applicant Remarks
4.	In the amendment filed on 07/29/2022, claims 1, 8, and 15 have been amended. Claims 2-7, 9-11, 14, and 16-18 have been kept original. Claims 12-13, and 19-20 have been previously presented. The currently pending claims considered below are claims 1-20.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.

	
	Claim 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 

	The following is an analysis based on 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1, Statutory Category?
	Claims 1-7 are directed to a system.
	Claim 8-14 are directed to a method.
	Claim 15-20 are directed to a computer program product.
Therefore, claims 1-20 fall into at least one of the four statutory categories.

Step 2A, Prong I: Judicial Exception Recited?
		The examiner submits that the foregoing claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation.

	As per claims 1, 8, and 15, the claims similarly recite the limitations of 
	“execute a first fixed point operation on the pseudo-relevance set to generate weighted terms, wherein the first fixed point operation comprises an iterative process in which a vector including scores associated with the weighted terms is processed until the values of the vector remain stable within a range of error;” Weighted terms values, score the weighted terms values, and define range of weighted terms values errors are mathematical function that is simple enough to be performed mentally. Nothing in the claim language requires the recited mathematical functions to be so complex that it cannot be envisioned mentally, thus this encompasses a mental process.
	The system of claim 1, method 8, and computer program product 15 do not constitute a particular machine or manufacture that is integral to the claims, either.  It merely (implicitly) receives and process data that is transmitted from and to system and does not perform any further functions.
	Dependent claims 2-7, 9-14, and 16-20 further elaborate upon the recited abstract ideas in claims 1, 8, and 15.
	Accordingly, claims 1-20 recite at least one abstract idea.

Step 2A, Prong II: Integrated into a Practical Application?
	The claims recite the following additional limitations:
	
	As per claim 1, 8, and 15, the claims similarly recite the limitation of 
	“receive a pseudo-relevance set comprising top results from a search engine in response to transmitting a set of concatenated messages of a dialog as a verbose query;” Mere data gathering is considering by the courts as insignificant extra-solution activity, see MPEP 2106.05(g). Further, Receiving and transmitting data are also not be sufficient to show an improvement in computer-functionality as indicate by the courts “iv. Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747;”, see MPEP 2106.05(a)(I), and “iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;” see MPEP 2106.05(a)(II). The courts have also found that merely collect data and compare the collected data is a function that can be done in the human mind. See, MPEP 2106.04(a)(2)(III)(A) “a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011)”.

	As per claim 1, 8, and 15, the claims similarly recite the limitation of 
	“generate a final message ranking by executing a second fixed point operation on a message graph comprising nodes representing messages with a heaviness based on the weighted terms and edges with weights indicating a similarity between connected messages;” are examples of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering and does not provide integration into a practical application.

	As per claim 1, 8, and 15, the claims similarly recite the limitation of 
	“transmit the weighted query to a second search engine to execute a search using the weighted query.” are examples of “iv. Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747;”, see MPEP 2106.05(a)(I). The recitation of “transmit …” does not provide integration into a practical application.

	Viewing the additional claims limitations, claims elements together, and the claims as a whole, nothing provides integration into a practical application.
	The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application.
		Dependent claims 2-7, 9-14, and 16-20 further elaborate upon the recited abstract ideas in claims 1, 8 and 15, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.
	Therefore, claims 1-20 do not integrate the recited abstract ideas into a practical application.
	
Step 2B: Claim recites additional elements or limitations that amount to an inventive concept?
	When considered individually or in combination, the additional elements of claims 1-20 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional elements do not integrate the abstract idea into a practical application. 
	The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas.
	The additional elements identified as insignificant extra-solution activity and mere instructions to apply an exception above the conclusions are carried over and they also do not provide significantly more. 
	The additional elements “a processor; and a computer-readable storage medium” reciting generic computer components with function to implanted instructions that apply on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea. 
	In conclusions from above for the elements reciting insignificant extra-solution activity or generic computer functions and components as mere instructions to apply on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea. Looking at the limitations in combination and the claims as a whole does not change this conclusion and the claim is ineligible.
	Therefore, the additional limitations of claims 1-20 do not amount to significantly more than the judicial exception.
	Thus, claims 1-20 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 
	Therefore, the claims 1-20 are not patent eligible. 


Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1-2, 8-9, and 14-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Gabrilovich et al. (US-20100161605-A1) in view of Smith et al. (US 20170337262 A1) in further view of Cook et al. (US-011368420-B1).

As per claim 1, Gabrilovich teaches a system, comprising a processor to (Gabrilovich, fig. 1, par. [0014], “an exemplary system that delivers sponsored advertisements alongside organic advertisements to search result pages by a search web server.”): 
receive a pseudo-relevance set (Gabrilovich, fig. 1, par. [0029], “an exemplary system 100 that delivers sponsored advertisements 104 alongside algorithmic (or organic) advertisements 108 to search result pages 112 by a search web/ad server 120.” Wherein the search result pages are interpreted as the receive a pseudo-relevance set)
 comprising higher ranked results (Gabrilovich, fig. 1, par. [0029], [0039], “The search results generator 320 may then retrieve and rank web pages from the database 328 most relevant to the terms of the query. Together with the communication interface 324, the processor 312 delivers the ranked set of web pages to the search results page 112 as shown in FIG. 1. The submitted query may then be saved to the query logs database 332.” Wherein the delivers sponsored advertisements showing in the top of the page are interpreted as the higher ranked results) 
from a search engine (Gabrilovich, fig. 2, par. [0039], [0040], search engine) 
in response to transmitting a set of concatenated messages of a dialog as a verbose query (Gabrilovich, figs. 1-2, par. [0032], [0035], [0037], “First, the user clicks on the advertisement ("ad") 104 that is displayed in response to a submitted query. As a result, the user, via the web browser 134, is transferred to a landing page 232 for this query/ad combination, which is the first page seen on the advertiser website.” Wherein the transferred to a landing page is interpreted as the transmitting a set of concatenated messages of a dialog as a verbose query. Further, “A search transfer page as a landing page 232 is suitable when a query can have multiple interpretations or is relevant to numerous offerings or the target website does not have a corresponding category.” Wherein the query can have multiple interpretations or is relevant to numerous offerings or the target website does not have a corresponding category is interpreted as the verbose query. The landing page is interpreted as the dialog. The sponsor results in the landing page has a plurality of messages herein can be interpreted as the set of concatenated messages); 
execute a first fixed point operation on the pseudo-relevance set to generate weighted terms (Gabrilovich, figs. 3-4, par. [0041]-[0043], “machine learning with an induction algorithm to produce the landing page classifier 360. The top half of FIG. 4 indicates the training portion of the method. At block 404, several hundreds of landing pages 232 were manually categorized as to type to create a training set.” Wherein the induction algorithm to produce the landing page classifier is interpreted as the first fixed point operation on the pseudo-relevance set to generate weighted terms. Where the landing pages categorized in the is interpreted as the weighted terms. Furthermore the fig. 4:404 shows a block with the manual labelling of several hundreds of landing pages = training set. Further, par. [0047], “tf-idf weighting, consider a set of English text documents in relation to which one desires to determine the document that is most relevant to the query "the brown cow."” Where the documents are inherent to be include in the landing pages), 
wherein the first fixed point operation comprises an iterative process (Gabrilovich, fig. 4, par. [0043], “a flow chart 400 of an exemplary method for feature extraction, selection, valuation, and machine learning with an induction algorithm to produce the landing page classifier 360.” Wherein the flow chart is interpreted as the iterative process) in which a vector including scores associated with the weighted terms is processed until the values of the vector remain stable within a range of error (Gabrilovich, fig. 4:432, par. [0047]-[0049], “The labeled feature vectors, which include a vector together with a class label, are stored in database 432.” Further, “tf-idf weighting, consider a set of English text documents in relation to which one desires to determine the document that is most relevant to the query ‘the brown cow. A simple way to start out is by eliminating documents that do not contain all three words "the," "brown," and "cow," but this still leaves many documents.’” Where the tf-idf weighting is inherent to generate scores to compare the words and eliminate the documents that do not contain all three words "the," "brown," and "cow," but this still leaves many documents.’”. The many documents left is inherent to within the range of error and the vector still considered stable. See also par. [0061], [0065], [0074]); 
transmit the weighted query to a second search engine to execute a search using the weighted query (Gabrilovich, figs. 10-11, par. [0089]-[0090], (Gabrilovich, figs. 10-11, par. [0089]-[0090], “an identified query within a search engine based on the corresponding conversion rate of that landing page class as associated with the characteristics of the identified query.” Where the search engine is interpreted as the second search engine. Further, a type of landing page to which to transfer web searchers that enter a particular query. Where the transfer web searches that enter a particular query are inherent to transmit the weighted query once the particular query can the identified query).
	However, it is noted that the prior art of Gabrilovich does not explicitly teach “generate a final message ranking by executing a second fixed point operation on a message graph comprising nodes representing messages with a heaviness based on the weighted terms and edges with weights indicating a similarity between connected messages;”
On the other hand, in the same field of endeavor, Smith teaches generate a final message ranking by executing a second fixed point operation on a message graph comprising nodes representing messages with a heaviness based on the weighted terms (Smith fig. 1, par. [0035], “obtain a first graph comprising nodes and edges, as indicated in step 102. Each of the nodes may correspond to documents of a corpus, e.g., in a document similarity (or other relationship) graph.” Wherein the nodes correspond to documents of a corpus, .g., in a document similarity (or other relationship) graph is inherent to comprising the messages with the heaviness based on the weighted terms. The first graph is interpreted as the message graph. Further, par. [0049], [0111], “A determination of whether a respective edge weight of a potential edge satisfies a threshold score for maintaining (or adding) an edge may be effectuated.” Wherein the determination of whether a respective edge weight of a potential edge satisfies a threshold score for maintaining (or adding) an edge may be effectuated is interpreted as the generate the final message ranking by executing the second fixed point operation on a message graph. Where the second point is from the first attribute of the selected graph see fig. 1:108) and edges with weights indicating a similarity between connected messages (Smith, figs. 2-3, par. [0017], “determining respective edge weights for the derivative graph edges that indicate respective amounts of similarity between attributes of the original graph nodes, where nodes of the generated derivative graph represent or otherwise correspond to the attributes of the original graph nodes.” Where the attributes of the original graph nodes is interpreted as the connected messages); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smith that teaches pivoting from a graph of semantic similarity of documents to a derivative graph of relationships between entities mentioned in the documents or other features into Gabrilovich that teaches landing pages following an ad click based on query or web page content and on characteristics of the landing pages, and more particularly, correlation of landing page type with conversion data provided by advertisers. Additionally, this would have a search engine that provides real estate for placing ads (e.g., allocates space on search results pages), and selects ads that are relevant to the user's query.
The motivation for doing so would be to obtain discrete similarity measurements with respect to the represented documents, entities, or other features (Smith par. [0005]). 
	However, it is noted that the combination of the prior art of Gabrilovich, and Smith do not explicitly teach “generate a weighted query based on the final message ranking, wherein each message in the dialog is treated as a sub-query with a weight in the weighted query;”
On the other hand, in the same field of endeavor, Cook teaches generate a weighted query based on the final message ranking, wherein each message in the dialog is treated as a sub-query with a weight in the weighted query (Cook, figs. 5A-D. Column 27, Lines 2-26, “generate a query to search for “news on Giants” and the second function in the function branch is to update the slot value of “Giants” to “New York Giants,” and the function branch scores above a threshold probability score and is ranked the highest, then the assistant system 140 may perform the query “news on New York Giants.”” Wherein the query is being generated based on the message “New York Giants”. The message “New York Giants” is interpreted as the final message ranking. The query to search for “news on Giants” is interpreted as the weighted query. The query for “news on New York Giants” is interpreted as the sub-query with the weight in the weighted query. The messages are dialog messages, see figs. 4A-E, Column 27, Lines 27-67, and Column 28, Lines 1-65. Further, fig. 6, Column 32, Lines 59-67, “an example method 600 for tracking the dialog state of a message thread.”. It is noted that Gabrilovich, figs. 10-11, par. [0089]-[0090], “an identified query within a search engine based on the corresponding conversion rate of that landing page class as associated with the characteristics of the identified query.” Where the identified query is interpreted as the generate a weighted query based on the final message ranking);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cook that teaches a method includes, by one or more computing systems, receiving, from a client system, an input in a multi-tum message thread, parsing the input to identify a plurality of hypothesis dialog states associated with the input, generating a plurality of functions corresponding to the plurality of hypothesis dialog states, calculating a plurality of probability scores for the plurality of functions, respectively, based on a prior dialog state associated with the message thread and a current user context into the combination of Gabrilovich that teaches landing pages following an ad click based on query or web page content and on characteristics of the landing pages, and more particularly, correlation of landing page type with conversion data provided by advertisers, and Smith that teaches pivoting from a graph of semantic similarity of documents to a derivative graph of relationships between entities mentioned in the documents or other features. Additionally, this would have a search engine that provides real estate for placing ads (e.g., allocates space on search results pages), and selects ads that are relevant to the user's query.
The motivation for doing so would be to improve assistant systems ability to handle ambiguity and uncertainty dialog messages received (Cook, Column 3, Lines 5-7).

As per claim 2, Smith teaches wherein each of the weighted terms are temporally biased based on an index of a last message in which each of the weighted terms appears (Smith, fig. 3, par. [0111], [0124], “Or some embodiments may leave this markup language and scripting instructions in place to analyze documents according to their mode of construction or to weight terms according to their visual weight when rendered or annotate terms according to their context.” Wherein the weight terms according to their visual weight when rendered or annotate terms according to their context is interpreted as the wherein each of the weighted terms are temporally biased based on the index of a last message in which each of the weighted terms appears. Further, par. [0130]. “… graphs like those described above may be obtained by subjecting a corpus to various types of distributional semantic analysis, e.g., statistical similarities measures like latent semantic analysis, random indexing …” Wherein the random indexing is inherent to have index of a last message in which each of the weighted terms appears).

As per claim 8, Gabrilovich teaches a computer-implemented method, comprising (Gabrilovich, fig. 10, par. [0089], “an exemplary method for determining a type of landing page to which to transfer web searchers that enter a particular query.”): 
receiving, via a processor (Gabrilovich, fig. 2:212, par. [0031], a processor), a dialog comprising a plurality of messages (Gabrilovich, fig. 4, par. [0065], “The set contains 20,960 landing pages that were collected by observing user clicks on sponsored search results 104.” Wherein the landing pages contain a plurality of messages and is on a dialog. The landing pages are received as result of a search); 
concatenating, via the processor, the messages and sending the concatenated messages to a search engine as a verbose query (Gabrilovich, figs. 1-2, par. [0032], [0035], [0037], “First, the user clicks on the advertisement ("ad") 104 that is displayed in response to a submitted query. As a result, the user, via the web browser 134, is transferred to a landing page 232 for this query/ad combination, which is the first page seen on the advertiser website.” Wherein the transferred to a landing page is interpreted as the transmitting a set of concatenated messages of a dialog as a verbose query. Further, “A search transfer page as a landing page 232 is suitable when a query can have multiple interpretations or is relevant to numerous offerings or the target website does not have a corresponding category.” Wherein the query can have multiple interpretations or is relevant to numerous offerings or the target website does not have a corresponding category is interpreted as the verbose query. The landing page is interpreted as the dialog. The sponsor results in the landing page has a plurality of messages herein can be interpreted as the set of concatenated messages); 
receiving, via the processor, a pseudo-relevance set (Gabrilovich, fig. 1, par. [0029], “an exemplary system 100 that delivers sponsored advertisements 104 alongside algorithmic (or organic) advertisements 108 to search result pages 112 by a search web/ad server 120.” Wherein the search result pages are interpreted as the receive a pseudo-relevance set)
comprising a plurality of higher ranked results (Gabrilovich, fig. 1, par. [0029], [0039], “The search results generator 320 may then retrieve and rank web pages from the database 328 most relevant to the terms of the query. Together with the communication interface 324, the processor 312 delivers the ranked set of web pages to the search results page 112 as shown in FIG. 1. The submitted query may then be saved to the query logs database 332.” Wherein the delivers sponsored advertisements showing in the top of the page are interpreted as the higher ranked results)
from the search engine (Gabrilovich, fig. 2, par. [0039], [0040], search engine); 
executing, via the processor, a first fixed point operation on the pseudo-relevance set to generate weighted terms (Gabrilovich, figs. 3-4, par. [0041]-[0043], “machine learning with an induction algorithm to produce the landing page classifier 360. The top half of FIG. 4 indicates the training portion of the method. At block 404, several hundreds of landing pages 232 were manually categorized as to type to create a training set.” Wherein the induction algorithm to produce the landing page classifier is interpreted as the first fixed point operation on the pseudo-relevance set to generate weighted terms. Where the landing pages categorized in the is interpreted as the weighted terms. Furthermore the fig. 4:404 shows a block with the manual labelling of several hundreds of landing pages = training set. Further, par. [0047], “tf-idf weighting, consider a set of English text documents in relation to which one desires to determine the document that is most relevant to the query "the brown cow."” Where the documents are inherent to be include in the landing pages), 
wherein the first fixed point operation comprises an iterative process (Gabrilovich, fig. 4, par. [0043], “a flow chart 400 of an exemplary method for feature extraction, selection, valuation, and machine learning with an induction algorithm to produce the landing page classifier 360.” Wherein the flow chart is interpreted as the iterative process) in which a vector including scores associated with the weighted terms is processed until the values of the vector remain stable within a range of error (Gabrilovich, fig. 4:432, par. [0047]-[0049], “The labeled feature vectors, which include a vector together with a class label, are stored in database 432.” Further, “tf-idf weighting, consider a set of English text documents in relation to which one desires to determine the document that is most relevant to the query ‘the brown cow. A simple way to start out is by eliminating documents that do not contain all three words "the," "brown," and "cow," but this still leaves many documents.’” Where the tf-idf weighting is inherent to generate scores to compare the words and eliminate the documents that do not contain all three words "the," "brown," and "cow," but this still leaves many documents.’”. The many documents left is inherent to within the range of error and the vector still considered stable. See also par. [0061], [0065], [0074]);
transmitting, via the processor, the weighted query to a second search engine to execute a search using the weighted query (Gabrilovich, figs. 10-11, par. [0089]-[0090], (Gabrilovich, figs. 10-11, par. [0089]-[0090], “an identified query within a search engine based on the corresponding conversion rate of that landing page class as associated with the characteristics of the identified query.” Where the search engine is interpreted as the second search engine. Further, a type of landing page to which to transfer web searchers that enter a particular query. Where the transfer web searches that enter a particular query are inherent to transmit the weighted query once the particular query can the identified query).
	However, it is noted that the prior art of Gabrilovich does not explicitly teach “generating, via the processor, a final message ranking by executing a second fixed point operation on a message graph comprising nodes representing messages with a heaviness based on the weighted terms and edges with weights indicating a similarity between connected messages;”
On the other hand, in the same field of endeavor, Smith teaches generating, via the processor, a final message ranking by executing a second fixed point operation on a message graph comprising nodes representing messages with a heaviness based on the weighted terms (Smith fig. 1, par. [0035], “obtain a first graph comprising nodes and edges, as indicated in step 102. Each of the nodes may correspond to documents of a corpus, e.g., in a document similarity (or other relationship) graph.” Wherein the nodes correspond to documents of a corpus, .g., in a document similarity (or other relationship) graph is inherent to comprising the messages with the heaviness based on the weighted terms. The first graph is interpreted as the message graph. Further, par. [0049], [0111], “A determination of whether a respective edge weight of a potential edge satisfies a threshold score for maintaining (or adding) an edge may be effectuated.” Wherein the determination of whether a respective edge weight of a potential edge satisfies a threshold score for maintaining (or adding) an edge may be effectuated is interpreted as the generate the final message ranking by executing the second fixed point operation on a message graph. Where the second point is from the first attribute of the selected graph see fig. 1:108) and edges with weights indicating a similarity between connected messages (Smith, figs. 2-3, par. [0017], “determining respective edge weights for the derivative graph edges that indicate respective amounts of similarity between attributes of the original graph nodes, where nodes of the generated derivative graph represent or otherwise correspond to the attributes of the original graph nodes.” Where the attributes of the original graph nodes is interpreted as the connected messages);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smith that teaches pivoting from a graph of semantic similarity of documents to a derivative graph of relationships between entities mentioned in the documents or other features into Gabrilovich that teaches landing pages following an ad click based on query or web page content and on characteristics of the landing pages, and more particularly, correlation of landing page type with conversion data provided by advertisers. Additionally, this would have a search engine that provides real estate for placing ads (e.g., allocates space on search results pages), and selects ads that are relevant to the user's query.
The motivation for doing so would be to obtain discrete similarity measurements with respect to the represented documents, entities, or other features (Smith par. [0005]). 
However, it is noted that the combination of the prior art of Gabrilovich, and Smith do not explicitly teach “generating a weighted query based on the final message ranking, wherein each message in the dialog is treated as a sub-query with a weight in the weighted query;”
On the other hand, in the same field of endeavor, Cook teaches generating a weighted query based on the final message ranking, wherein each message in the dialog is treated as a sub-query with a weight in the weighted query (Cook, figs. 5A-D. Column 27, Lines 2-26, “generate a query to search for “news on Giants” and the second function in the function branch is to update the slot value of “Giants” to “New York Giants,” and the function branch scores above a threshold probability score and is ranked the highest, then the assistant system 140 may perform the query “news on New York Giants.”” Wherein the query is being generated based on the message “New York Giants”. The message “New York Giants” is interpreted as the final message ranking. The query to search for “news on Giants” is interpreted as the weighted query. The query for “news on New York Giants” is interpreted as the sub-query with the weight in the weighted query. The messages are dialog messages, see figs. 4A-E, Column 27, Lines 27-67, and Column 28, Lines 1-65. Further, fig. 6, Column 32, Lines 59-67, “an example method 600 for tracking the dialog state of a message thread.” It is noted that Gabrilovich, figs. 10-11, par. [0089]-[0090], “an identified query within a search engine based on the corresponding conversion rate of that landing page class as associated with the characteristics of the identified query.” Where the identified query is interpreted as the generate a weighted query based on the final message ranking);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cook that teaches a method includes, by one or more computing systems, receiving, from a client system, an input in a multi-tum message thread, parsing the input to identify a plurality of hypothesis dialog states associated with the input, generating a plurality of functions corresponding to the plurality of hypothesis dialog states, calculating a plurality of probability scores for the plurality of functions, respectively, based on a prior dialog state associated with the message thread and a current user context into the combination of Gabrilovich that teaches landing pages following an ad click based on query or web page content and on characteristics of the landing pages, and more particularly, correlation of landing page type with conversion data provided by advertisers, and Smith that teaches pivoting from a graph of semantic similarity of documents to a derivative graph of relationships between entities mentioned in the documents or other features. Additionally, this would have a search engine that provides real estate for placing ads (e.g., allocates space on search results pages), and selects ads that are relevant to the user's query.
The motivation for doing so would be to improve assistant systems ability to handle ambiguity and uncertainty dialog messages received (Cook, Column 3, Lines 5-7).

As per claim 9, Smith teaches comprising temporally biasing each of the weighted terms based on an index of a last message in which each of the weighted terms appears (Smith, fig. 3, par. [0111], [0124], “Or some embodiments may leave this markup language and scripting instructions in place to analyze documents according to their mode of construction or to weight terms according to their visual weight when rendered or annotate terms according to their context.” Wherein the weight terms according to their visual weight when rendered or annotate terms according to their context is interpreted as the wherein each of the weighted terms are temporally biased based on the index of a last message in which each of the weighted terms appears. Further, par. [0130]. “… graphs like those described above may be obtained by subjecting a corpus to various types of distributional semantic analysis, e.g., statistical similarities measures like latent semantic analysis, random indexing …” Wherein the random indexing is inherent to have index of a last message in which each of the weighted terms appears).

As per claim 14, Gabrilovich teaches comprising generating a summarization of the dialog based on the final message ranking (Gabrilovich, par. [0074], “summarizes the overall break-down of different types of landing pages in the dataset as well as the relative average conversion rates associated with each landing page type on the opt-in dataset.” Where the summarizes the overall break-down of different types of landing pages in the dataset as well as the relative average conversion rates associated with each landing page type on the opt-in dataset is interpreted as the generating the summarization of the dialog based on the final message ranking).

As per claim 15, Gabrilovich teaches a computer program product for ranking messages, the computer program product comprising a computer-readable storage medium having program code embodied therewith, the program code executable by a processor to cause the processor to (Gabrilovich, par. [0095], “a computer program product including a machine-readable medium having stored thereon instructions that may be used to program a computer (or other electronic device) to perform processes”. Further, fig. 2:212, par. [0031], a processor): 
receive a dialog comprising a plurality of messages and concatenate the messages (Gabrilovich, fig. 4, par. [0065], “The set contains 20,960 landing pages that were collected by observing user clicks on sponsored search results 104.” Wherein the landing pages contain a plurality of messages and is on a dialog. The landing pages are received as result of a search. The landing pages are concatenate to meet the search criteria); 
send the concatenated messages to a search engine as a verbose query (Gabrilovich, figs. 1-2, par. [0032], [0035], [0037], “First, the user clicks on the advertisement ("ad") 104 that is displayed in response to a submitted query. As a result, the user, via the web browser 134, is transferred to a landing page 232 for this query/ad combination, which is the first page seen on the advertiser website.” Wherein the transferred to a landing page is interpreted as the transmitting a set of concatenated messages of a dialog as a verbose query. Further, “A search transfer page as a landing page 232 is suitable when a query can have multiple interpretations or is relevant to numerous offerings or the target website does not have a corresponding category.” Wherein the query can have multiple interpretations or is relevant to numerous offerings or the target website does not have a corresponding category is interpreted as the verbose query. The landing page is interpreted as the dialog. The sponsor results in the landing page has a plurality of messages herein can be interpreted as the set of concatenated messages); 
receive a pseudo-relevance set (Gabrilovich, fig. 1, par. [0029], “an exemplary system 100 that delivers sponsored advertisements 104 alongside algorithmic (or organic) advertisements 108 to search result pages 112 by a search web/ad server 120.” Wherein the search result pages are interpreted as the receive a pseudo-relevance set)
comprising a plurality of top results (Gabrilovich, fig. 1, par. [0029], [0039], “The search results generator 320 may then retrieve and rank web pages from the database 328 most relevant to the terms of the query. Together with the communication interface 324, the processor 312 delivers the ranked set of web pages to the search results page 112 as shown in FIG. 1. The submitted query may then be saved to the query logs database 332.” Wherein the delivers sponsored advertisements showing in the top of the page are interpreted as the higher ranked results)
from the search engine (Gabrilovich, fig. 2, par. [0039], [0040], search engine);  
execute a first fixed point operation on the pseudo-relevance set to generate weighted terms (Gabrilovich, figs. 3-4, par. [0041]-[0043], “machine learning with an induction algorithm to produce the landing page classifier 360. The top half of FIG. 4 indicates the training portion of the method. At block 404, several hundreds of landing pages 232 were manually categorized as to type to create a training set.” Wherein the induction algorithm to produce the landing page classifier is interpreted as the first fixed point operation on the pseudo-relevance set to generate weighted terms. Where the landing pages categorized in the is interpreted as the weighted terms. Furthermore the fig. 4:404 shows a block with the manual labelling of several hundreds of landing pages = training set. Further, par. [0047], “tf-idf weighting, consider a set of English text documents in relation to which one desires to determine the document that is most relevant to the query "the brown cow."” Where the documents are inherent to be include in the landing pages), 
wherein the first fixed point operation comprises an iterative process (Gabrilovich, fig. 4, par. [0043], “a flow chart 400 of an exemplary method for feature extraction, selection, valuation, and machine learning with an induction algorithm to produce the landing page classifier 360.” Wherein the flow chart is interpreted as the iterative process) in which a vector including scores associated with the weighted terms is processed until the values of the vector remain stable within a range of error (Gabrilovich, fig. 4:432, par. [0047]-[0049], “The labeled feature vectors, which include a vector together with a class label, are stored in database 432.” Further, “tf-idf weighting, consider a set of English text documents in relation to which one desires to determine the document that is most relevant to the query ‘the brown cow. A simple way to start out is by eliminating documents that do not contain all three words "the," "brown," and "cow," but this still leaves many documents.’” Where the tf-idf weighting is inherent to generate scores to compare the words and eliminate the documents that do not contain all three words "the," "brown," and "cow," but this still leaves many documents.’”. The many documents left is inherent to within the range of error and the vector still considered stable. See also par. [0061], [0065], [0074]);
transmit the weighted query to a second search engine to execute a search using the weighted query (Gabrilovich, figs. 10-11, par. [0089]-[0090], (Gabrilovich, figs. 10-11, par. [0089]-[0090], “an identified query within a search engine based on the corresponding conversion rate of that landing page class as associated with the characteristics of the identified query.” Where the search engine is interpreted as the second search engine. Further, a type of landing page to which to transfer web searchers that enter a particular query. Where the transfer web searches that enter a particular query are inherent to transmit the weighted query once the particular query can the identified query).
	However, it is noted that the prior art of Gabrilovich does not explicitly teach “generate a final message ranking by executing a second fixed point operation on a message graph comprising nodes representing messages with a heaviness based on the weighted terms and edges with weights indicating a similarity between connected messages;”
On the other hand, in the same field of endeavor, Smith teaches generate a final message ranking by executing a second fixed point operation on a message graph comprising nodes representing messages with a heaviness based on the weighted terms (Smith fig. 1, par. [0035], “obtain a first graph comprising nodes and edges, as indicated in step 102. Each of the nodes may correspond to documents of a corpus, e.g., in a document similarity (or other relationship) graph.” Wherein the nodes correspond to documents of a corpus, .g., in a document similarity (or other relationship) graph is inherent to comprising the messages with the heaviness based on the weighted terms. The first graph is interpreted as the message graph. Further, par. [0049], [0111], “A determination of whether a respective edge weight of a potential edge satisfies a threshold score for maintaining (or adding) an edge may be effectuated.” Wherein the determination of whether a respective edge weight of a potential edge satisfies a threshold score for maintaining (or adding) an edge may be effectuated is interpreted as the generate the final message ranking by executing the second fixed point operation on a message graph. Where the second point is from the first attribute of the selected graph see fig. 1:108) and edges with weights indicating a similarity between connected messages (Smith, figs. 2-3, par. [0017], “determining respective edge weights for the derivative graph edges that indicate respective amounts of similarity between attributes of the original graph nodes, where nodes of the generated derivative graph represent or otherwise correspond to the attributes of the original graph nodes.” Where the attributes of the original graph nodes is interpreted as the connected messages); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smith that teaches pivoting from a graph of semantic similarity of documents to a derivative graph of relationships between entities mentioned in the documents or other features into Gabrilovich that teaches landing pages following an ad click based on query or web page content and on characteristics of the landing pages, and more particularly, correlation of landing page type with conversion data provided by advertisers. Additionally, this would have a search engine that provides real estate for placing ads (e.g., allocates space on search results pages), and selects ads that are relevant to the user's query.
The motivation for doing so would be to obtain discrete similarity measurements with respect to the represented documents, entities, or other features (Smith par. [0005]). 
	However, it is noted that the combination of the prior art of Gabrilovich, and Smith do not explicitly teach “generate a weighted query based on the final message ranking, wherein each message in the dialog is treated as a sub-query with a weight in the weighted query;”
On the other hand, in the same field of endeavor, Cook teaches generate a weighted query based on the final message ranking, wherein each message in the dialog is treated as a sub-query with a weight in the weighted query (Cook, figs. 5A-D. Column 27, Lines 2-26, “generate a query to search for “news on Giants” and the second function in the function branch is to update the slot value of “Giants” to “New York Giants,” and the function branch scores above a threshold probability score and is ranked the highest, then the assistant system 140 may perform the query “news on New York Giants.”” Wherein the query is being generated based on the message “New York Giants”. The message “New York Giants” is interpreted as the final message ranking. The query to search for “news on Giants” is interpreted as the weighted query. The query for “news on New York Giants” is interpreted as the sub-query with the weight in the weighted query. The messages are dialog messages, see figs. 4A-E, Column 27, Lines 27-67, and Column 28, Lines 1-65. Further, fig. 6, Column 32, Lines 59-67, “an example method 600 for tracking the dialog state of a message thread.” It is noted that Gabrilovich, figs. 10-11, par. [0089]-[0090], “an identified query within a search engine based on the corresponding conversion rate of that landing page class as associated with the characteristics of the identified query.” Where the identified query is interpreted as the generate a weighted query based on the final message ranking);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cook that teaches a method includes, by one or more computing systems, receiving, from a client system, an input in a multi-tum message thread, parsing the input to identify a plurality of hypothesis dialog states associated with the input, generating a plurality of functions corresponding to the plurality of hypothesis dialog states, calculating a plurality of probability scores for the plurality of functions, respectively, based on a prior dialog state associated with the message thread and a current user context into the combination of Gabrilovich that teaches landing pages following an ad click based on query or web page content and on characteristics of the landing pages, and more particularly, correlation of landing page type with conversion data provided by advertisers, and Smith that teaches pivoting from a graph of semantic similarity of documents to a derivative graph of relationships between entities mentioned in the documents or other features. Additionally, this would have a search engine that provides real estate for placing ads (e.g., allocates space on search results pages), and selects ads that are relevant to the user's query.
The motivation for doing so would be to improve assistant systems ability to handle ambiguity and uncertainty dialog messages received (Cook, Column 3, Lines 5-7).

As per claim 16, Smith teaches further comprising program code executable by the processor to temporally bias each of the weighted terms based on an index of a last message in which each of the weighted term appears (Smith, fig. 3, par. [0111], [0124], “Or some embodiments may leave this markup language and scripting instructions in place to analyze documents according to their mode of construction or to weight terms according to their visual weight when rendered or annotate terms according to their context.” Wherein the weight terms according to their visual weight when rendered or annotate terms according to their context is interpreted as the wherein each of the weighted terms are temporally biased based on the index of a last message in which each of the weighted terms appears. Further, par. [0130]. “… graphs like those described above may be obtained by subjecting a corpus to various types of distributional semantic analysis, e.g., statistical similarities measures like latent semantic analysis, random indexing …” Wherein the random indexing is inherent to have index of a last message in which each of the weighted terms appears).  

8.	Claims and 3-7, 10-11, and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Gabrilovich et al. (US-20100161605-A1) in view of Smith et al. (US 20170337262 A1) in further view of Cook et al. (US-011368420-B1) still in further view of Ravi et al (US 9852231 B1).

As per claim 3, Gabrilovich, Smith, and Cook teach all the limitations as discussed in claim 2 above.  
However, it is noted that the combination of the prior art of Gabrilovich, Smith, and Cook do not explicitly teach “further comprising program code executable by the processor to calculate weights for edges in the message graph based on a similarity between language model representations of nodes connected by the edges.”
On the other hand, in the same field of endeavor, Ravi teaches further comprising program code executable by the processor to calculate weights for edges in the message graph based on a similarity between language model representations of nodes connected by the edges (Ravi, Column 20, Lines 45-54, calculating a similarity between nodes and edges using a semantics embedding for each node in the distributed graph using the deep learning. Where the semantics embedding for each node in the distributed graph using the deep learning interpreted as the language model representations of nodes connected by the edges).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ravi that teaches adding labels to a graph into the combination of Gabrilovich that teaches landing pages following an ad click based on query or web page content and on characteristics of the landing pages, and more particularly, correlation of landing page type with conversion data provided by advertisers, Smith that teaches pivoting from a graph of semantic similarity of documents to a derivative graph of relationships between entities mentioned in the documents or other features, and Cook that teaches a method includes, by one or more computing systems, receiving, from a client system, an input in a multi-tum message thread, parsing the input to identify a plurality of hypothesis dialog states associated with the input, generating a plurality of functions corresponding to the plurality of hypothesis dialog states, calculating a plurality of probability scores for the plurality of functions, respectively, based on a prior dialog state associated with the message thread and a current user context. Additionally, this effectively improving the communication efficiency between a user and instant messaging (IM) client.
The motivation for doing so would be to improve scalability (Ravi Column 9, Lines 4-5).

As per claim 4, Gabrilovich, Smith, Cook, and Ravi teach all the limitations as discussed in claim 3 above.  
Additionally, Ravi teaches wherein the similarity is calculated using a cosine similarity function or a cross entropy similarity function (Ravi, Column 8, Lines 14-17 “The weight of the edge may be based on a similarity measure between the two strings, such as cosine or Jaccard, etc.”, Ravi, Column 7, Lines 1-5, an entropy parameter wherein the entropy parameter is interpreted as the cross entropy similarity function).  

As per claim 5, Gabrilovich, Smith, Cook and Ravi teach all the limitations as discussed in claim 3 above.  
Additionally, Ravi teaches wherein the weight of the edges is calculated using a decay based on a relative position of the messages (Ravi, Column 15, Lines 67, an entropy parameter to decrease the contribution of a neighbor that is unreliable because it is far from any seed nodes and/or not that similar to a seed node. Wherein the decrease the contribution of the neighbor is interpreted as the decay. The unreliable is interpreted as the relative position of the nodes where the nodes herein can represent the messages/textual information). 

As per claim 6, Gabrilovich, Smith, Cook, and Ravi teach all the limitations as discussed in claim 1 above.  
Additionally, Ravi teaches wherein the processor is to calculate the heaviness for each of the nodes of the message graph based on the weighted terms that each of the nodes contains (Ravi, Column 4, Lines 29-49, “an input graph comprising labeled nodes and unlabeled nodes, learned label weights for a non-zero quantity q of labels per node, wherein an edge between two nodes in the input graph represents a similarity measure between the two nodes and adding additional edges between nodes in the input graph based on deep learning of a large corpus of text.” Wherein the process to labeled nodes and unlabeled nodes is interpreted as to calculate the heaviness for each of the nodes of the message graph based on the weighted terms that each of the nodes contains).  

As per claim 7, Gabrilovich, Smith, Cook, and Ravi teach all the limitations as discussed in claim 1 above.  
Additionally, Ravi teaches wherein the messages are unlabeled (Ravi, Column 20, Lines 19-20, unlabeled nodes and the nodes herein represent the messages/textual information).

As per claim 10, Gabrilovich, Smith, and Cook teach all the limitations as discussed in claim 8 above.  
However, it is noted that the combination of the prior art of Gabrilovich, Smith, and Cook do not explicitly teach “comprising calculating weights for edges in the message graph based on a similarity between language model representations of nodes connected by the edges.”
On the other hand, in the same field of endeavor, Ravi teaches comprising calculating weights for edges in the message graph based on a similarity between language model representations of nodes connected by the edges (Ravi, Column 20, Lines 45-54, calculating a similarity between nodes and edges using a semantics embedding for each node in the distributed graph using the deep learning. Where the semantics embedding for each node in the distributed graph using the deep learning interpreted as the language model representations of nodes connected by the edges).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ravi that teaches adding labels to a graph into the combination of Gabrilovich that teaches landing pages following an ad click based on query or web page content and on characteristics of the landing pages, and more particularly, correlation of landing page type with conversion data provided by advertisers, Smith that teaches pivoting from a graph of semantic similarity of documents to a derivative graph of relationships between entities mentioned in the documents or other features, and Cook that teaches a method includes, by one or more computing systems, receiving, from a client system, an input in a multi-tum message thread, parsing the input to identify a plurality of hypothesis dialog states associated with the input, generating a plurality of functions corresponding to the plurality of hypothesis dialog states, calculating a plurality of probability scores for the plurality of functions, respectively, based on a prior dialog state associated with the message thread and a current user context. Additionally, this effectively improving the communication efficiency between a user and instant messaging (IM) client.
The motivation for doing so would be to improve scalability (Ravi Column 9, Lines 4-5).

As per claim 11, Gabrilovich, Smith, Cook, and Ravi teach all the limitations as discussed in claim 8 above.  
Additionally, Ravi teaches comprising calculating weights for edges in the message graph using a decay based on a relative position of the messages (Ravi, Column 15, Lines 67, an entropy parameter to decrease the contribution of a neighbor that is unreliable because it is far from any seed nodes and/or not that similar to a seed node. Wherein the decrease the contribution of the neighbor is interpreted as the decay. The unreliable is interpreted as the relative position of the nodes where the nodes herein can represent the messages/textual information). 

As per claim 17, Gabrilovich, Smith, Cook teach all the limitations as discussed in claim 15 above.  
However, it is noted that the combination of the prior art of Gabrilovich, Smith, and Cook do not explicitly teach “further comprising program code executable by the processor to calculate weights for edges in the message graph based on a similarity between language model representations of nodes connected by the edges.”
On the other hand, in the same field of endeavor, Ravi teaches further comprising program code executable by the processor to calculate weights for edges in the message graph based on a similarity between language model representations of nodes connected by the edges (Ravi, Column 20, Lines 45-54, calculating a similarity between nodes and edges using a semantics embedding for each node in the distributed graph using the deep learning. Where the semantics embedding for each node in the distributed graph using the deep learning interpreted as the language model representations of nodes connected by the edges).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ravi that teaches adding labels to a graph into the combination of Gabrilovich that teaches landing pages following an ad click based on query or web page content and on characteristics of the landing pages, and more particularly, correlation of landing page type with conversion data provided by advertisers, Smith that teaches pivoting from a graph of semantic similarity of documents to a derivative graph of relationships between entities mentioned in the documents or other features, and Cook that teaches a method includes, by one or more computing systems, receiving, from a client system, an input in a multi-tum message thread, parsing the input to identify a plurality of hypothesis dialog states associated with the input, generating a plurality of functions corresponding to the plurality of hypothesis dialog states, calculating a plurality of probability scores for the plurality of functions, respectively, based on a prior dialog state associated with the message thread and a current user context. Additionally, this effectively improving the communication efficiency between a user and instant messaging (IM) client.
The motivation for doing so would be to improve scalability (Ravi Column 9, Lines 4-5).
 
As per claim 18, Gabrilovich, Smith, Cook, and Ravi teach all the limitations as discussed in claim 15 above.  
Additionally, Ravi teaches further comprising program code executable by the processor to calculate weights for edges in the message graph using a decay based on a relative position of the messages (Ravi, Column 15, Lines 67, an entropy parameter to decrease the contribution of a neighbor that is unreliable because it is far from any seed nodes and/or not that similar to a seed node. Wherein the decrease the contribution of the neighbor is interpreted as the decay. The unreliable is interpreted as the relative position of the nodes where the nodes herein can represent the messages/textual information).  

9.	Claims and 12-13, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Gabrilovich et al. (US-20100161605-A1) in view of Smith et al. (US 20170337262 A1) in further view of Cook et al. (US-011368420-B1) still in further view of Mishne et al. (US 9836461 B1).

As per claim 12, Gabrilovich, Smith, and Cook teach all the limitations as discussed in claim 8 above.  
However, it is noted that the combination of the prior art of Gabrilovich, Smith, and Cook do not explicitly teach “comprising performing a contextual multi-field search using the weighted query.”
On the other hand, in the same field of endeavor, Mishne teaches comprising performing a contextual multi-field search using the weighted query (Mishne, Column, 11, Lines 57-63 “Topics can be assigned to the messages based on textual matching (e.g., matching the topic to a term in the message)” Where the textual matching is interpreted as the performing a contextual multi-field search).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mishne that teaches searching documents into the combination of Gabrilovich that teaches landing pages following an ad click based on query or web page content and on characteristics of the landing pages, and more particularly, correlation of landing page type with conversion data provided by advertisers, Smith that teaches pivoting from a graph of semantic similarity of documents to a derivative graph of relationships between entities mentioned in the documents or other features, and Cook that teaches a method includes, by one or more computing systems, receiving, from a client system, an input in a multi-tum message thread, parsing the input to identify a plurality of hypothesis dialog states associated with the input, generating a plurality of functions corresponding to the plurality of hypothesis dialog states, calculating a plurality of probability scores for the plurality of functions, respectively, based on a prior dialog state associated with the message thread and a current user context. Additionally, this effectively improving the communication efficiency between a user and instant messaging (IM) client.
The motivation for doing so would be to improve the search ability of the message text (Mishne Column 4, Lines 40-41). 

As per claim 13, Gabrilovich, Smith, and Cook teach all the limitations as discussed in claim 8 above.  
Additionally, Mishne teaches comprising filtering out messages based on the final message ranking (Mishne, Column 6, Lines 25-30, “The search terms can be part of a search string or other grouping of terms and can include one or more user entered search terms and/or one or more auto-generated terms (e.g., for filtering or otherwise restricting the requested search)” Where the search terms is filtering out terms that is not relevant to the search which could be apply to filter out final message ranking terms. The final message ranking is taught by Mishne Column, 17, Lines 47-48) and generating the weighted query based on the filtered messages (Mishne, Column 6, Lines 32-43, “a general search term entered into a text box by a user of a client device (e.g., "Antarctica", "puppies", etc.)” Where the search term enter herein are interpreted to be based on the terms that was filter out from final message ranking terms or excluded from the final message ranking terms). 

As per claim 19, Gabrilovich, Smith, and Cook teach all the limitations as discussed in claim 15 above.  
However, it is noted that the combination of the prior art of Gabrilovich, Smith, and Cook do not explicitly teach “further comprising program code executable by the processor to perform a contextual multi-field search using the weighted query.”
On the other hand, in the same field of endeavor, Mishne teaches further comprising program code executable by the processor to perform a contextual multi-field search using the weighted query (Mishne, Column, 11, Lines 57-63 “Topics can be assigned to the messages based on textual matching (e.g., matching the topic to a term in the message)” Where the textual matching is interpreted as the performing a contextual multi-field search).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mishne that teaches searching documents into the combination of Gabrilovich that teaches landing pages following an ad click based on query or web page content and on characteristics of the landing pages, and more particularly, correlation of landing page type with conversion data provided by advertisers, Smith that teaches pivoting from a graph of semantic similarity of documents to a derivative graph of relationships between entities mentioned in the documents or other features, and Cook that teaches a method includes, by one or more computing systems, receiving, from a client system, an input in a multi-tum message thread, parsing the input to identify a plurality of hypothesis dialog states associated with the input, generating a plurality of functions corresponding to the plurality of hypothesis dialog states, calculating a plurality of probability scores for the plurality of functions, respectively, based on a prior dialog state associated with the message thread and a current user context. Additionally, this effectively improving the communication efficiency between a user and instant messaging (IM) client.
The motivation for doing so would be to improve the search ability of the message text (Mishne Column 4, Lines 40-41). 

As per claim 20, Gabrilovich, Smith, and Cook teach all the limitations as discussed in claim 15 above.  
Additionally, Mishne teaches further comprising program code executable by the processor to filter out messages based on the final message ranking (Mishne, Column 6, Lines 25-30, “The search terms can be part of a search string or other grouping of terms and can include one or more user entered search terms and/or one or more auto-generated terms (e.g., for filtering or otherwise restricting the requested search)” Where the search terms is filtering out terms that is not relevant to the search which could be apply to filter out final message ranking terms. The final message ranking is taught by Mishne Column, 17, Lines 47-48) and generate the weighted query based on the filtered messages (Mishne, Column 6, Lines 32-43, “a general search term entered into a text box by a user of a client device (e.g., "Antarctica", "puppies", etc.)” Where the search term enter herein are interpreted to be based on the terms that was filter out from final message ranking terms or excluded from the final message ranking terms).

Response to Arguments
10.	Applicant’s arguments filed 07/29/2022, with respect to the U.S.C. § 101 rejection have been fully considered but is NOT persuasive.  The 35 U.S.C. § 101 rejection have been upheld. 
	The applicant’s arguments regarding the “improvement other technology or technical field” – specifically “dialogs-as-queries” (Applicant’s arguments, pages 8-17).  The claim is directed to receiving ranked result from an initial search, determining generated weighting operations, generate a query and transmit the query to a second engine. The specification par. [0028], as cite by the Applicant does not clear define an improvement of the query operation. The paragraph cited by the Applicant recites examples of how the search is being conducting. It does not define steps that would improve the search in anyhow. It is also noted that several of the elements described in the cited paragraph does not reflect the claim language. Most of the examples cited in the paragraph are also considered by courts as “iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;” which is not sufficient to show an improvement to technology, See MPEP 2106.05(a)(II).
	The applicant’s arguments regarding claims 12 and 19 (Applicant’s arguments, pages 17-18). Respectfully the Examiner disagree for the following reasons:
	The claims 12, and 19 would not add anything to the independent claim 1 because they do not depend on claim 1. Therefore, this argument is moot in regarding claim 1.
	The claims 12, and 19 do not have sufficient detail to show any improvement in any technical field on their independent claims. The independent claims are Examined on their own merit. It is noted that claims 12 and 19 claims “a contextual multi-field search using the weighted query”. However, it does not give any detail how the weighted query is being used in the contextual multi-field search, par. [0028], also fail to give such detail. Contextual multi-field search is also well understood and conventional in the art, see Henty (US 20080282291 A1), Jin et al. (US 20030214948 A1), and Cohen et al. (US 20180018330 A1). Therefore, contextual multi-field search does not improve any technical field. For those reasons the 35 U.S.C. § 101 rejection is upheld.
	Examiner suggest the Applicant to move all limitations/elements of claims 12 and 13 to all independent claims 1, 8, and 15. If the Applicant move all limitations/elements of clams 12 and 13 to the independent claims 1, 8, and 15 it may overcome the 35 U.S.C. § 101 rejection.


Applicant's arguments, filed on 07/29/2022 with respect to the rejection of claims 1-20 under 35 U.S.C. §103 (Applicant’s arguments, pages 17-25), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).
Gabrilovich et al. (US-20100161605-A1),  Ravi et al (US 9852231 B1), Smith et al. (US 20170337262 A1), and Mishne et al. (US 9836461 B1)

Applicant argues that the prior arts of Gabrilovich et al. (US-20100161605-A1), Ravi et al (US 9852231 B1), Smith et al. (US 20170337262 A1), and Mishne et al. (US 9836461 B1) do not teach the limitations “generating, via the processor, a weighted query based on the final message ranking, wherein each message in the dialog is treated as a sub-query with a weight in the weighted query” (Applicant’s arguments, pages 18-25). It is respectfully submitted that the prior arts of Gabrilovich et al. (US-20100161605-A1), Ravi et al (US 9852231 B1), Smith et al. (US 20170337262 A1), and Mishne et al. (US 9836461 B1) are no longer used to teach the above limitations. The newly added prior arts of Cook et al. (US 011368420 B1) teaches these limitations as shown above. Claims 1, 8, and 15 comprises of similar limitations; therefore, the above answer is applied for all independent claims.

It is also noted that the Applicant Arguments are focus on a limitation “wherein each message in the dialog is treated as a sub-query with a weight in the weighted query;” that was not previous presented. Therefore, the Applicant arguments associated with the limitation “wherein each message in the dialog is treated as a sub-query with a weight in the weighted query;” are moot.

Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Prior Art of Record
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fenton et al. (US 20210073293 A1), teaches a computer system allow users to enrich electronic communications (such as emails and chat messages) by adding content (e.g., images, links, or other content) that supplements the textual content of the electronic communications.
Williams et al. (US 20150363393 A1), teaches a spoken dialog system interact with users via spoken language to help them achieve a goal. For input, spoken dialog systems rely on automatic speech recognition (ASR) to convert speech to words, and spoken language understanding (SLU) translate the words to determine the local meaning, which is the meaning contained in the user's speech in a turn. However, ASR and SLU are prone to errors.
Yadav et al. (US 20210019309 A1), teaches mapping natural language to queries using a query grammar.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157